Citation Nr: 1634386	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-17 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial rating for service-connected old powder burn, superficial without functional loss of hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to March 1961 and October 1961 to August 1962.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence shows that the left hand scars do not exceed 144 square inches, are not unstable, or painful.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the left hand old powder burn scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7802, 708 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159,  3.321, 3.326(a) (2015).

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in October 2009.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in December 2009 and October 2013.  There is no assertion that these examinations were inadequate.  Rather, the examiners identified the Veteran's left hand scars, recorded lay complaints/symptoms, and addressed the rating criteria.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 199 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

The January 2010 rating on appeal granted service connection for the Veteran's left hand scars and assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7802.  (A subsequent codesheet cites Diagnostic Code 7804.)  The rating decision was prompted by a claim submitted in September 2009.  

Diagnostic Code 7801 provides a 10 percent rating for scars not of the head, face or neck, that are deep and nonlinear covering an area or area of 12 square inches (77 square centimeters).  Id.  Diagnostic Code 7802 provides a 10 percent rating for scars other than of the head, face, or neck that are superficial and nonlinear covering an area or areas of 144 square inches (929 square centimeters) or greater.  Id.  Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are painful or unstable.  Id.  Diagnostic Code 7805 directs that any disabling effects not considered under Diagnostic Codes 7800 through 7804 be rated separately under an appropriate diagnostic code.  

After review of the record, the Board concludes that the symptomatology associated with the old powder burn scar does not meet the criteria for a compensable rating.  See 38 C.F.R. § 4.118.  The evidence shows that the left hand scars from the old powder burn do not exceed 144 square inches, are not unstable, or painful.  

The Veteran was afforded two separate VA examinations in December 2009 and October 2013.  At the first examination in December 2009, the examiner opined that the scarring was "very superficial" and that the scars were not painful.  There were no signs of skin breakdown and no functional loss.  Furthermore, the examiner surmised that the injury was from a superficial powder/flash burn without projectile penetration of the left hand.  The examiner also commented on the July 2008 Statement of BEP who witnessed the gun discharge, stating that the description by the witness was consistent with muzzle flash injuries.  Lastly, the area covered by the scars was less than 6 square inches.

The October 2013 examiner described the scars as very fine, almost invisible, and well healed.  The Veteran denied any pain or functional impairment resulting from the scars.  None of the scars were unstable (a scar where for any reason there is frequent loss of skin covering the scar) and the total area of all related scars was less than 6 square inches.  

No other evidence of record contains findings pertinent to the matter on appeal. 

Based on the evidence above, the Board finds no basis for a higher rating under any relevant diagnostic codes.  The scar is not deep and nonlinear covering an area of at least 6 square inches, and thus a higher rating under Diagnostic Code 7801 is not warranted.  There is no evidence of the scar itself being unstable or painful thus the evidence does not satisfy the criteria for a compensable rating under Diagnostic Code 7804.  Additionally, as no other functional effects from the scar were noted in the examinations Diagnostic Code 7805 does not enable a higher rating.  Finally, the evidence does not show a compensable level of disability under Diagnostic Code 7802, because the scar does not cover an area or areas of 144 square inches.  38 C.F.R. § 4.118.  

The Board notes that the May 2013 private provider diagnosed the Veteran's left hand with degenerative joint disease secondary to a gunshot wound that he classified as posttraumatic arthritis.  In June 2014, the RO granted service connection for arthritis of the left thumb, left index finger, and left long finger as secondary to service-connected disability of old powder burn (residual of gunshot wound) with an evaluation of 10 percent disability effective November 4, 2011.  The Veteran has not appealed the decision for a higher rating, therefore any issues in regards to painful movement of the left hand are not before the Board for consideration at this time.   

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); however, the evidence does not show symptoms that could be rated higher under additional diagnostic codes.  38 C.F.R. § § 4.118.  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such exceptional or unusual disability picture that it would be impracticable to apply the scheduler standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Veteran has not reported any symptoms associated with his disability that are not considered by the criteria, and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been considered in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the scheduler evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the first step of Thun was not satisfied, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

In sum, the preponderance of the evidence is against a rating higher than 0 percent noncompensable for the old powder burn scar.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.




ORDER

Entitlement to a compensable initial rating for left hand scars is denied.




____________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


